Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered December 9, 2011, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to criminal possession of a forged instrument in the second degree and purportedly waived his right to appeal. County Court thereafter imposed the agreed-upon prison term of 2 to 4 years, to be served as a sentence of parole supervision pursuant to CPL 410.91. Defendant now appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised upon appeal. Upon our review of the record and counsel’s brief, we disagree. At least one issue of arguable merit exists regarding the validity and extent of defendant’s appeal waiver which, in turn, may affect other potential issues to be raised (see People v Whitted, 106 AD3d 1286, 1287 [2013]; People v Haney, 106 AD3d 1281, 1281 [2013]). Counsel’s request for leave to withdraw is thus granted, and *1083new counsel will be assigned to address that issue and any others that may be discerned from the record (see People v Stokes, 95 NY2d 633 [2001]; People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]).
Peters, EJ., Stein, Garry and Rose, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.